COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 VERONICA MONTOYA,
 INDIVIDUALLY AND ON BEHALF OF                  §               No. 08-12-00070-CV
 THE ESTATE OF JESSICA MONTOYA,
 DECEASED,                                      §                   Appeal from

                        Appellant,              §                120th District Court

 v.                                             §             of El Paso County, Texas

 NICHIRIN-FLEX U.S.A., INC.,                    §             (TC # 2011-DCV-10027)

                        Appellee.               §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY AUGUST, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.